Citation Nr: 1021949	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-19 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The appellant is the widow of a Veteran whose active military 
service extended from May 1945 to October 1946 and from 
November 1947 to December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

When this matter was before the Board in August 2008, the 
Board denied the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  She 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2009 order, 
the Court granted a joint motion for remand, vacating the 
Board's August 2008 decision and remanded the case for 
compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  The appellant contends that 
the Veteran's death from carcinoma of ampulla of Vater is due 
to the Veteran's exposure to herbicides while serving in the 
Republic of Vietnam.  Review of the claims folder reveals 
that at the time of the Veteran's death he was receipt of 
service-connected benefits for bilateral varicose veins, 
bilateral defective hearing, a scar on the right lower 
eyelid, and migraine headaches.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342 
(2007), which held that, in the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, the 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) must include:  (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

A review of the claims file shows that the RO has not 
provided the appellant with appropriate VCAA notice.  The 
Board notes that there is a letter from the RO to the 
appellant dated on September 2004 that generally explained 
what the evidence must show to establish eligibility for DIC.  
It did not, however, provide a statement of the conditions 
for which the Veteran was service-connected at the time of 
his death, or include an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition.  Accordingly, remand 
is required so that the appellant can be provided the 
requisite notice.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes a statement of 
the conditions for which the Veteran was 
service-connected at the time of his 
death, including bilateral varicose 
veins, bilateral defective hearing, a 
scar on the right lower eyelid, and 
migraine headaches, and an explanation as 
to the information or evidence needed to 
establish a claim for service connection 
for the cause of the Veteran's death as 
outlined by the Court in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

2.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim, 
considering all the evidence of record.  
If the decision remains unfavorable, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case (SSOC), and she should be 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

